Citation Nr: 1534184	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-13 171A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an extraschedular evaluation for contact dermatitis, status post anthrax immunization.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1985 to May 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the Chicago, Illinois, RO and then again to the Seattle, Washington, RO, who currently maintains local jurisdiction.

The Veteran appeared at a hearing before the undersigned in September 2014.

In November 2014, the Board issued a decision denying the claim of entitlement to an initial, compensable disability rating for contact dermatitis, status post anthrax immunization.  The decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Joint Motion for Partial Remand (JMR), VA's General Counsel and the Veteran's representative before the Court moved the Court to partially vacate the November 2014 decision to the extent that it did not adequately address the issue of entitlement to an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) (2014) for an initial, compensable disability rating for contact dermatitis, status post anthrax immunization.  The parties agreed that the Court should affirm the portion of the Board's decision that denied a compensable schedular evaluation.  The Court granted this JMR in a July 2015 Order.  The vacated issue returns to the Board for further consideration and is addressed in the remand section.

The issue of entitlement to service connection for a psychiatric disorder secondary to service-connected contact dermatitis, status post anthrax immunization has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 


REMAND

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) if the first two steps show that the rating schedule is inadequate then the final step requires the disability to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service (now the Director of Compensation Service).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In the Board's November 2014 decision, the Board noted that the Veteran experiences two symptoms of self-consciousness and a loss of concentration as a result of her service-connected skin disability.  See September 2014 Board Hearing Transcript; September 2013 VA examination report.  The Veteran has also indicated that these two symptoms impact her work.  Id.  

The Board explained that the rating criteria contemplate these symptoms as Diagnostic Codes 7800 and 7806 contemplate the visual effects of skin disabilities, including those of exposed areas.  The fact that there are different rating criteria for areas that other people may see presupposes there is a psychological effect regarding skin problems of which others may witness.  Despite this explanation, the parties to the July 2015 JMR determined that the Board did not provide such an explanation.

In reading the July 2015 JMR, the Board can only conclude that the Veteran's service-connected skin disability is not contemplated by the rating criteria and is exceptional or unusual.  Thus, the first two steps of Thun have been met.  Therefore, via remand, a referral to the Under Secretary for Benefits or the Director of Compensation Service is warranted under 38 C.F.R. § 3.321(b)(1).

Accordingly, the appeal is REMANDED for the following actions:

1.  Pursuant to the provisions of 38 C.F.R. § 3.321(b)(1), refer to the Under Secretary for Benefits or the Director of Compensation Service the matter of the Veteran's entitlement to an extraschedular rating for service-connected contact dermatitis, status post anthrax immunization.

2.  If an extraschedular rating is not granted in full, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

